OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 29, 1964. In this proceeding to discipline him for serious professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report. Respondent had previously been censured by the court in Matter of Warde (52 AD2d 461).
The respondent was charged with misleading Special Term into directing a default judgment by an ex parte application under a new index number, without disclosing that prior thereto, in the same matter under a previously assigned index number, the opposition had moved for an order directing respondent to accept a previously tendered answer; that respondent had opposed the motion, which was, at the time, then pending. Respondent, from 1965 to 1976, neglected the prosecution of an action of an infant and his father to recover for personal injuries. Following the censure of this court, respondent, despite repeated requests, failed to appear for an interview by the committee counsel regarding the matters involved herein.
Respondent submitted no evidence to refute the charges, though given every opportunity to do so and the Referee found the charges sustained.
Petitioner’s motion to confirm the report of the Referee should be granted, the respondent adjudged guilty of serious professional misconduct and should be disbarred from further practice of law and his name should be stricken from the roll of attorneys and counselors at law.
Kupferman, J. P., Lupiano, Evans, Sandler and Sullivan, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York, effective April 17, 1978.